DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 14 and 20 is withdrawn in view of the newly discovered reference(s) to Alonso (US 8,904,723).  Rejections based on the newly cited reference(s) follow.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “base comprising two separable portions” recited in claims 1, 8, and renumbered claim 15; “the flexible membrane” recited in renumbered claim 18 and “the third vertical wall” as recited in renumbered claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.12, 181(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.12, 186 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 13, 16-18 have been renumbered 15, 18-20.
Claim 11 is objected to because of the following informalities: in line 3, the correct phrase is “the respective first or second vertical wall”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 15 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Alonso (US 8,904,723).
Regarding claims 1, 2, 15, Alonso discloses a portable corner guard 10 for walls, comprising: 
a first vertical wall 12, 18; 
a second vertical wall 14, 20 positioned substantially orthogonal to the first vertical wall, wherein a junction of the first vertical wall and the second vertical wall forms a bullnose corner (Fig 3, 3A); 
a hinge 25 coupling the first vertical wall and the second vertical wall (Fig 3A); 
a horizontal base extending from a lower edge of the first vertical wall and the second vertical wall, the horizontal base comprising two separable portions, wherein the two separable portions comprise a first portion 30 extending from the lower edge of the first vertical wall 12, 18 and a second portion 32 extending from the lower edge of the second vertical wall 14, 20 (Fig 1, 3A); and 
at least one magnetic element positioned on each of the first vertical wall and the second vertical wall;  each of the at least one magnetic element is coupled with an inner .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Alonso (US 8,904,723) in view of Shaw (US 7,950,706). Alonso discloses as discussed in claim 1, but does not disclose each of the at least one magnetic element is removably coupled with one or both of the first vertical wall or the second vertical wall. However, Shaw discloses a guard 10 having at least one magnetic element 20 removably coupled to the vertical wall (Fig 5, 6). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic elements of Alonso to be removable as taught by Shaw in order to provide magnetic elements that can be easily added or removed according to the desired number of magnetic elements.  Such a combination, to one of .
As modified, the magnetic elements would be removably coupled with both of the first vertical wall 18 and the second vertical wall 20.

Claims 4-9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Alonso (US 8,904,723) in view of Jensen (US 5,313,754).
Regarding claim 4, Alonso discloses as discussed in claim 1, but does not disclose each of the at least one magnetic element is received within a sleeve formed within one or both of the first vertical wall or the second vertical wall. However, Jensen discloses a corner guard 12 having magnetic elements 24 received within a sleeve 26 formed within one or both of the first vertical wall 18 the second vertical wall 20, (Fig 2, 3). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic elements of Alonso to include a sleeve as taught by Jensen, in order to protect and secure the magnetic elements to the first and second vertical walls.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Regarding claim 5, Alonso discloses as discussed in claim 1, but does not disclose each of the at least one magnetic element is embedded within one or both of the first vertical wall or the second vertical wall. However, Jensen discloses a corner 
Regarding claim 6, Alonso discloses as discussed in claim 1, but does not disclose the at least one magnetic element comprises a first plurality of magnetic elements positioned on the first vertical wall and a second plurality of magnetic elements positioned on the second vertical wall. However, Jensen discloses a corner guard 12 having a first plurality of magnetic elements24  positioned on the first vertical wall 18 and a second plurality of magnetic elements 24 positioned on the second vertical wall 20 (Fig 2, 3). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic elements of Alonso to have a plurality of magnetic elements as taught by Jensen, in order to better secure the corner guard to the wall.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Regarding claim 7, Jensen discloses the first plurality of magnetic elements 24 are offset from the second plurality of magnetic elements 24 along a vertical axis of the portable corner guard (Fig 2, 3).
Regarding claim 8, Alonso discloses a portable corner guard 10 for walls, comprising: 
a first vertical wall 12, 18; 
a second vertical wall 14, 20 positioned substantially orthogonal to the first vertical wall, wherein a junction of the first vertical wall and the second vertical wall forms a bullnose corner (Fig 3, 3A); 
a hinge 25 coupling the first vertical wall and the second vertical wall (Fig 3A); 
a base extending from a lower edge of the first vertical wall and the second vertical wall, the base comprising two separable portions, wherein the two separable portions comprise a first portion 30 extending from the lower edge of the first vertical wall 12, 18 and a second portion 32 extending from the lower edge of the second vertical wall14, 20 (Fig 1, 3A); and 
magnetic elements positioned on the inner surface of the corner guard (Col 6, Lines 49-52).
Alonso does not specifically discloses a first magnetic element positioned on the first vertical wall; and a second magnetic element positioned on the second vertical wall. However, Jensen discloses a corner guard 12 having a first magnetic element 24 positioned on the first vertical wall 18; and a second magnetic element 24 positioned on the second vertical wall 20, (Fig 2, 3). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the 
Regarding claim 9, Jensen discloses one or both of the first magnetic element and the second magnetic element extends vertically along at least half of a height of the portable corner guard (Fig 2, 3).
Regarding claim 11, Jensen discloses the first magnetic element and the second magnetic element are positioned at least 3 inches above a bottom of the respective first or second vertical wall (Fig 2, 3).

13.      Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Alonso (US 8,904,723) in view of Jensen (US 5,313,754) and further in view of Meahl (US 8,572,915). Alonso modified by Jensen discloses as discussed in claim 8, but does not disclose at least one of the first vertical wall and the second vertical wall comprises a projecting portion that provides space to receive a baseboard. However, Meahl discloses a corner guard having the first vertical wall 14 and the second vertical wall 15 comprises a projecting portion 11, 12 that provides space to receive a baseboard (Fig 1-4). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second vertical walls of Alonso to include a projecting portion as taught by Meahl in order to receive a baseboard.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.

14.	      Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Alonso (US 8,904,723). Alonso discloses as discussed in claim 15, but does not disclose a flexible membrane covering at a pivot point of the hinge. However, it would have been . 
	          As modified, the flexible membrane covering would be positioned at a pivot point of the hinge.

15 .	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Alonso (US 8,904,723) in Fig 3A in view of Fig 9-11. Alonso discloses as discussed in claim 15, but does not disclose a third vertical wall coupled with the second vertical wall such that the first vertical wall and the third vertical wall are positionable in a parallel orientation. However, Alonso in Fig 9-11 discloses a third vertical wall 48 that can be coupled to the first and second vertical walls. Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the corner guard of Fig 3A to include a third wall as taught by Fig 9-11 in order to form larger geometry corner guards for engagement around large pillars, columns.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
It would have been an obvious engineering design to have the third vertical wall coupled with the second vertical wall such that the first vertical wall and the third vertical wall are positionable in a parallel orientation according to the size and geometry of the element to protect.

16.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Alonso (US 8,904,723) in Fig 3A in view of Fig 9-11 and further in view of Davis (US 9,759,006). Alonso discloses as discussed in claim 19, but does not disclose one or both of the first vertical wall and the third vertical wall is slidingly coupled with the second vertical wall such that a distance between the first vertical wall and the third vertical wall is adjustable. However, Davis discloses an adjustable guard 100 having a first vertical wall 110 slidingly coupled with the second vertical wall 120 such that a distance between the first vertical wall and the second vertical wall is adjustable (Fig 1A, 1B, 5). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the corner guard of Alonso to have the vertical walls slidable as taught by Davis in order to provide a corner guard that can be adjusted according to the size of the element.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281.  The examiner can normally be reached on 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        4/9/2021